                                     Case 2:21-cv-00308-SRB Document 21 Filed 05/24/21 Page 1 of 11



                         1      Steven G. Biddle; AZ Bar No. 012636
                                sbiddle@littler.com
                         2      Kimberly M. Shappley; AZ Bar No. 035740
                                kshappley@littler.com
                         3      LITTLER MENDELSON, P.C.
                                2425 East Camelback Road, Suite 900
                         4      Phoenix, AZ 85016
                                Telephone: 602.474.3600
                         5      Facsimile: 602.957.1801
                         6      Attorneys for Defendant
                         7                            IN THE UNITED STATES DISTRICT COURT
                         8                                 FOR THE DISTRICT OF ARIZONA
                         9
                     10         Charles Painter,                                 Case No. 2:21-cv-00308-SRB

                     11                       Plaintiff,                         REPLY IN SUPPORT OF
                                                                                 DEFENDANT’S MOTION TO
                     12         v.                                               DISMISS PLAINTIFF’S AMENDED
                                                                                 COMPLAINT
                     13         Katerra, Inc., a foreign corporation; Black
                                Corporations, I-X; and White Partnerships,
                     14         jointly and severally,

                     15                       Defendant.

                     16         I.     INTRODUCTION
                     17                Defendant Katerra Inc., improperly named as “Katerra, Inc.” (“Defendant”), hereby
                     18         submits its Reply in Support of its Motion to Dismiss Plaintiff’s Amended Complaint
                     19         (“Motion”). In response to the Motion, Plaintiff cites Bell Atl. Corp. v. Twombly, 550 U.S.
                     20         544, 556 (2007), for the proposition that the “complaint must merely contain enough factual
                     21         content ‘to raise a reasonable expectation that discovery will reveal evidence’ of the claim.”
                     22         Notably, however, Plaintiff fails to meet this standard because the Amended Complaint
                     23         (“FAC”) is devoid of any facts demonstrating that he disclosed to Defendant or a
                     24         representative of Defendant, in a reasonable manner, that he had information or a reasonable
                     25         belief that Defendant or one of its employees “has violated, is violating, or will violate” A.R.S.
                     26         §§ 13-2202(A)(4), 13-2310(A), or 13-2308.03(A)(1)-(2). The FAC simply lacks “factual
                     27         content that allows the [C]ourt to draw the reasonable inference that the [D]efendant is liable
                     28         for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                      Case 2:21-cv-00308-SRB Document 21 Filed 05/24/21 Page 2 of 11



                         1      550 U.S. at 570).
                         2             Like his original Complaint, Plaintiff’s FAC fails to state a plausible claim for wrongful
                         3      termination pursuant to A.R.S. § 23-1501(A)(3)(c)(ii). Plaintiff’s Response to Defendant’s
                         4      Motion to Dismiss Plaintiff’s Amended Complaint (“Response”) also improperly adds factual
                         5      assertions that are not contained in the FAC, indicating that he again insufficiently pled his
                         6      claim. Accordingly, Plaintiff’s remaining claim should be dismissed, with prejudice, as he
                         7      already has been afforded the opportunity to amend his original Complaint on the one
                         8      remaining cause of action. If facts exist that would permit Plaintiff to establish a plausible
                         9      claim on this narrow issue, he should have pled them in the FAC. The fact that he did not do
                     10         so in his FAC is telling.
                     11         II.    LEGAL ARGUMENT
                     12                A.     Plaintiff Fails to Plead Sufficient Facts to State a Plausible Claim for Relief.
                     13                To state a claim for wrongful termination under A.R.S. § 23-1501(A)(3)(c)(ii), a
                     14         plaintiff must allege that he had information or a reasonable belief that his employer violated,
                     15         was violating, or was going to violate an Arizona statute or constitutional provision. See
                     16         Secord v. Marketo, Inc., No. CV-18-03142-PHX-GMS, 2020 WL 1033165, at *2 (D. Ariz.
                     17         Mar. 3, 2020). As discussed in Defendant’s Motion, the FAC does not sufficiently allege facts
                     18         demonstrating that Plaintiff’s alleged statements to Mr. Schumkae constituted a reasonable
                     19         disclosure that he had information or a reasonable belief of a violation or potential violation
                     20         of an Arizona statute by Defendant. See FAC ¶¶ 23, 25, 27-29, 39-41, 51, 53.
                     21                Plaintiff’s Response misconstrues Defendant’s argument and relies on Mullenaux v.
                     22         Graham County, 207 Ariz. 1, 82 P.3d 362 (App. 2004), to allege that a plaintiff need not
                     23         specify to the employer at the time an alleged violation of public policy is disclosed which
                     24         specific Arizona statute is being violated to prevail on a retaliation claim under A.R.S. § 23-
                     25         1501. Defendant does not argue this; rather, it contends that the FAC fails to allege facts
                     26         sufficient to show that Plaintiff disclosed to Defendant or a representative of Defendant that
                     27         he had information or a reasonable belief that Defendant or one of its employees “has violated,
                     28         is violating or will violate” an Arizona statute. Further, this Court, in its Order granting
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                                                             -2-
                                     Case 2:21-cv-00308-SRB Document 21 Filed 05/24/21 Page 3 of 11



                         1      Defendant’s first Motion to Dismiss [Doc. 14] specifically stated that Plaintiff’s reliance upon
                         2      Mulleneaux was misplaced because it was based entirely on Arizona’s pleading standards, not
                         3      the federal standards outlined in Fed. R. Civ. P. 8(a) and Twombly, Iqbal, and their progeny.
                         4             Here, the FAC specifically alleges that “Defendant violated” A.R.S. § 13-2202(A)(4),
                         5      A.R.S. § 13-2310(A), and A.R.S. 13-2308.03(A)(1)-(2) when it “ignored Plaintiff’s advice and
                         6      subsequently fired him.” (FAC ¶64(a)-(c)). The FAC, however, does not sufficiently plead
                         7      facts to establish a plausible claim with respect to each of these three criminal statutes. Rather,
                         8      Plaintiff’s Response impermissibly refers to matters outside of the Complaint in an attempt to
                         9      add additional facts to plausibly support his claims.
                     10                        i.     Plaintiff’s Response Relies on Matters Not Contained in the FAC, or
                                                      That Can Be Characterized as a Reasonable Inference Therefrom.
                     11
                                       A court’s review is limited to the face of the complaint and judicially noticeable matters
                     12
                                when deciding a motion to dismiss. See MGIC Indem. Corp. v. Weisman, 803 F. 2d 500, 504
                     13
                                (9th Cir. 1986); N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir. 1983).
                     14
                                Defendant has moved to dismiss the FAC because it fails to allege sufficient facts that, if taken
                     15
                                as true, would lead to a plausible inference that he is entitled to relief. Plaintiff, in his Response
                     16
                                to Defendant’s Motion, asserts additional allegations of fact in an effort to avoid dismissal of
                     17
                                his sole remaining claim. These additional allegations include:
                     18
                                       ● “Schumake was unconcerned about covering up the mold and potentially causing
                     19
                                severe harm and told Plaintiff to keep quiet about Defendant’s unlawful plan to cover up the
                     20
                                mold.” (FAC ¶ 29; Response p. 3, lines 21-23). Notably, the cited portion of the FAC does not
                     21
                                allege that there was “an unlawful plan to cover up the mold.”
                     22
                                       ● “On January 28, 2020, Plaintiff again advised his boss Schumake that he knew the
                     23
                                severe mold was still present throughout Lyon’s Gate and it was about to be sealed into the
                     24
                                framing and drywall unless Defendant acted to stop it.” (Response p. 4, lines 7-10; FAC ¶¶40,
                     25
                                63-64.) The FAC does not go so far as to allege that the mold was about to be or would be
                     26
                                sealed into the drywall “unless Defendant acted to stop it.” Rather the FAC alleges Plaintiff
                     27
                                told Schumake that the mold was still present, which Schumake knew, and “was about to be
                     28
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                                                               -3-
                                    Case 2:21-cv-00308-SRB Document 21 Filed 05/24/21 Page 4 of 11



                         1      sealed into the framing and drywall.” It further alleges Schumake had the “authority to
                         2      investigate and take action to remedy the mold prior to continuing construction.” (FAC ¶¶ 40,
                         3      63). Here, there is no allegation that Defendant or any of its employees was planning to or was
                         4      instructed to seal the mold into the framing and drywall and, in fact, Paragraph 63 shows that
                         5      construction had not yet resumed at this time.
                         6             ● “Schumake got immediately irritated about being told Defendant was going to act
                         7      unlawfully to cover up the mold so he ended the conversation and within 15 minutes, Plaintiff
                         8      was advised to leave for the day, stay away from the blue prints for the job, and that someone
                         9      else would serve as foreman.” (FAC ¶¶ 41-42; Response p. 4, lines 11-14). The cited
                     10         paragraphs and remainder of the FAC do not state that Plaintiff told Schumake that Defendant
                     11         “was going to act unlawfully to cover up the mold,” or that Plaintiff stated to Schumake that
                     12         Defendant was going to intentionally cover up the mold.
                     13                ● “Plaintiff’s disclosures were done in a reasonable manner to his supervisor who had
                     14         the authority to investigate and act to remedy the mold issue.” (FAC ¶ 63; Response p. 5, lines
                     15         9-13). This is a bare legal conclusion, and it also leaves off the remainder of Paragraph 63 that
                     16         states, “prior to continuing construction,” which evidences that any potential issue had not yet
                     17         occurred and could only occur in the future.
                     18                Plaintiff’s Response also specifically states, “[t]he FAC at issue here does expressly
                     19         allege that Defendant was about to violate A.R.S. § 13-2202(A)(4), A.R.S. § 13-2310(A),
                     20         and/or A.R.S. § 13-2308.03(A)(1-2).” (Response p. 6). This is untrue and a large leap, not a
                     21         “plausible inference,” based on what is required to establish a violation of each of these
                     22         statutes. In fact, Plaintiff acknowledges that the construction was at the stage where the
                     23         framing and drywall had not yet even been sealed. (FAC ¶¶ 40, 63). The Response concludes
                     24         that the fact that the mitigation specialist was present on February 11, 2020, taking
                     25         photographs for the second time “does not prove that Defendant was planning to do anything
                     26         – the same specialist was out before taking photographs and Defendant was planning to cover
                     27         up the existing mold and thereby violate Arizona law.” (Response p. 6). Nowhere in the FAC
                     28         does it allege that “Defendant was planning to cover up the existing mold” and, further, the
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                                                             -4-
                                     Case 2:21-cv-00308-SRB Document 21 Filed 05/24/21 Page 5 of 11



                         1      fact that the mitigation specialist was there taking pictures of mold does not lead to a plausible
                         2      inference that the Company was doing nothing regarding the mold.
                         3             The Response goes on to state that “Plaintiff did disclose his protected information in
                         4      a reasonable manner – he went to his boss twice.” (FAC ¶ 27-29, 40-56). Again, Defendant
                         5      was aware of the presence of the mold based on the mitigation specialist’s report and as
                         6      explained in Defendant’s Motion, the content of the allegations in Paragraphs 27-28 and 40 of
                         7      the FAC does not constitute a reasonable disclosure that Plaintiff had information or a
                         8      reasonable belief of a violation or potential violation of an Arizona statute by Defendant. There
                         9      are no allegations in the FAC that: (1) Defendant or any of its employees actually covered up
                     10         or were planning to cover up known mold; (2) Defendant or one of its employees “covered up
                     11         a mold infestation” or was intentionally going to do so; (3) Defendant was not remedying or
                     12         planning to remedy the alleged mold infestation; or (4) Defendant or any of its employees was
                     13         sealing or planning to seal the mold into the framing and drywall or that any employee had
                     14         been instructed to do so. (Motion, pp. 5-6). The FAC does, however, mention the presence of
                     15         the mitigation specialist onsite taking pictures of mold. (FAC ¶ 53). Indeed, the allegation in
                     16         the Response that “Defendant was about to engage in unlawful activity by covering up the
                     17         severe mold in violation of Arizona laws” is completely unsupported by the contents of the
                     18         FAC, and is merely a formulaic recitation of the elements. The FAC, including Paragraph 64,
                     19         does not state that Defendant was going to cover up the severe mold, nor do they show a
                     20         violation of the three cited criminal statutes that, as explained in the Motion, require specific
                     21         elements that Plaintiff could not have reasonably believed were violated at that time or would
                     22         be violated based on the facts known at the time.
                     23                Plaintiff cites Levine v. Terros, Inc., 2010 WL 864498, *9 (D. Ariz. Mar. 9, 2010), for
                     24         the proposition that “if a reasonable juror can infer that a Plaintiff reasonably believed conduct
                     25         was in violation of Arizona law then the same juror can reasonably infer the act of
                     26         communicating the behavior alleged to be improper is an implicit communication of the
                     27         discloser’s belief in the illegality of such conduct.” Again, the FAC does not contain facts
                     28         sufficient to allege that Plaintiff had a reasonable belief that Defendant’s conduct violated
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                                                             -5-
                                     Case 2:21-cv-00308-SRB Document 21 Filed 05/24/21 Page 6 of 11



                         1      Arizona law, so Plaintiff’s reliance on this case is inapplicable.
                         2             Footnote 2 of the Response states that Plaintiff need not allege that Defendant actually
                         3      failed to cover up the mold as protection – and Defendant does not argue this. Defendant does,
                         4      however, maintain that in order for Plaintiff to have a cause of action under A.R.S. § 23-
                         5      1501(A)(3)(c)(ii), he must have had information or a reasonable belief that Defendant or one
                         6      of its employees “violated, is violating, or will violate” an Arizona statute and that he disclosed
                         7      this belief in a reasonable manner to someone he believed had authority to investigate the
                         8      alleged violation and take action to prevent further violations. As explained in Defendant’s
                         9      Motion and above, the FAC does not contain factual allegations showing that Plaintiff had a
                     10         reasonable belief that there was a violation. Telling “his boss that covering up the mold would
                     11         be ‘deceptive and potentially unlawful,’” even if true, is insufficient in this circumstance where
                     12         the FAC does not allege that Defendant or its employees were covering up the mold or were
                     13         planning to cover up the mold. This merely shows Plaintiff making a statement that covering
                     14         up mold would be deceptive and potentially unlawful, and does not demonstrate he felt
                     15         Defendant was taking or planning to take any such action.
                     16                Even based on Plaintiff’s own assertions, Defendant clearly already knew that mold
                     17         was present because it “hired a mitigation company to assess the damage to Lyons Gate,” and
                     18         “the mitigation company prepared an itemized list of damages and determined there was
                     19         visible mold that had infected large portions of the wood framing throughout Lyons Gate.”
                     20         (FAC ¶¶ 23, 25). Plaintiff merely told Defendant what it already knew and the FAC fails to
                     21         allege facts to demonstrate any actions were taken to cover up the mold, or that Defendant
                     22         intended to move forward with the project without mitigating the mold.
                     23                B.      The Three Criminal Statutes Plaintiff Cites Do Not Suffice to Demonstrate
                                               the Requisite Reasonable Belief that Defendant Has Violated, Is Violating,
                     24                        or Will Violate Arizona Statutes.
                     25                In an attempt to counter Defendant’s argument that the FAC fails to allege “sufficient
                     26         factual matter . . . to ‘state a claim to relief that is plausible on its face’” in regard to any of the
                     27         three criminal statutes upon which he relies, Plaintiff adds additional facts to his Response that
                     28         are not contained in the FAC. As explained, the Court should not entertain these allegations
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                                                                -6-
                                     Case 2:21-cv-00308-SRB Document 21 Filed 05/24/21 Page 7 of 11



                         1      when addressing a Motion to Dismiss. “[I]t is axiomatic that the complaint may not be
                         2      amended by the briefs in opposition to a motion to dismiss.” Berenter v. City of Glendale, No.
                         3      CV-16-03576-PHX-JAT (DKD), 2017 U.S. Dist. LEXIS 98190, at *8 (D. Ariz. Jun. 26, 2017);
                         4      Session v. PLM Lender Servs., No. C 10-04942 WHA, 2011 U.S. Dist. LEXIS 147487, *13-
                         5      14 (N.D. Cal. Dec. 22, 2011).
                         6             First, the FAC does not allege that Defendant “intentionally” covered up or was going
                         7      to cover up “the mold on the wood framing used for the walls and roof Defendant was going
                         8      to install,” so it does not demonstrate Plaintiff had a reasonable belief that Defendant violated,
                         9      was violating, or would violate one of the three criminal statutes on this basis. The FAC simply
                     10         fails to allege that Defendant had “plans to cover up the mold.”
                     11                Second, Plaintiff’s argument that the FAC “satisfied all potential elements of each
                     12         crime [that] would result from Defendant’s deceptive and potentially unlawful activity” is in
                     13         no way supported. Again, there is no allegation in the FAC that Defendant did, was going to,
                     14         or would in the future cover up the mold on the wood framing. Any allegation that such an
                     15         inference arises from the facts contained in the FAC is far too tenuous as directly demonstrated
                     16         by Plaintiff’s inclusion of additional factual information in its Response to attempt to prove
                     17         this. For instance, the Response maintains that the FAC “alleges that Defendant is a contractor”
                     18         that provides certain listed services, however, the FAC does not mention Defendant’s
                     19         role/position in regard to the Lyon’s Gate project or any specific component of it. The
                     20         Response also makes the factually unsupported conclusion that due to the delay in obtaining
                     21         the roofing permit, “the wood framing became adulterated with visible mold infestation due
                     22         to being left exposed to the elements,” which is not contained in the FAC. Similarly, the FAC
                     23         does not support Plaintiff’s contention that “these facts” show that “Defendant sold the wood
                     24         framing and its services which were adulterated goods and services because at the time the
                     25         wood was infested with visible mold.” There is no allegation in the FAC regarding where the
                     26         wood framing came from, whether it was Defendant that sold the wood or that “at the time the
                     27         wood was infested with visible mold,” to make this conclusion. Rather, Plaintiff’s Response
                     28         merely attempts to make a recitation of the elements of A.R.S. § 13-2202(A)(4) by slapping
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                                                             -7-
                                     Case 2:21-cv-00308-SRB Document 21 Filed 05/24/21 Page 8 of 11



                         1      the label “adulterated” onto the “wood framing” and Defendant’s alleged services to try to
                         2      establish the necessary element that a person liable under the statute “sells, offers, or exposes
                         3      for sale adulterated goods or services.” Because the FAC is devoid of such information,
                         4      Plaintiff cannot now add this information in his Response to avoid dismissal. Accordingly, the
                         5      FAC fails to demonstrate Plaintiff had a reasonable belief in regard to a past, present, or future
                         6      violation of A.R.S. § 13-2202(A)(4) by Defendant.
                         7             Third, Plaintiff attempts to rely on “the same facts” to “show that Defendant would be
                         8      engaging in a scheme or artifice to defraud by covering up the visible mold on the wood
                         9      framing without first mitigating it.” Again, the FAC does not allege that Defendant was
                     10         covering up or planning to cover up the mold, or that it did not plan to mitigate it. This is
                     11         further bolstered by Plaintiff’s admission that the mitigation specialist was on site on February
                     12         11, 2020, his last day on the job. Plaintiff’s conclusion that the benefit to Defendant “in not
                     13         dealing with the mold” is easily inferred as “saving the expense of mitigation services” also
                     14         makes no sense because Defendant had the mitigation specialist onsite on Plaintiff’s last day.
                     15         As no facts are present in the FAC showing Defendant was covering up or planning to cover
                     16         up the mold, Plaintiff cannot jump to this conclusion to try and establish the elements of A.R.S.
                     17         § 13-2310(A). This crime is a class two felony and neither the FAC nor Plaintiff’s Response
                     18         come close to alleging facts to support any “scheme or artifice to defraud” to allow Defendant
                     19         to knowingly obtain a benefit “by means of false or fraudulent pretenses, representations,
                     20         promises or material omissions.” The Response’s further allegation that “Defendant would
                     21         only get paid for framing goods (wood [sic], drywall, etc.) and its services if they were not
                     22         infested with mold, so payment under Defendant’s contract is another benefit which would be
                     23         derived by Defendant’s potentially fraudulent actions” contains several factual assertions not
                     24         included in the FAC, including referring to a purported contract and terms of payment for
                     25         particular goods and services as well as an alleged term regarding mold infestation and
                     26         payment. These facts asserted in Plaintiff’s Response should not be considered in relation to
                     27         the Motion to Dismiss and are not “reasonable inferences” from the facts alleged in the FAC.
                     28         See Berenter, 2017 U.S. Dist. LEXIS 98190, at *8. Accordingly, the FAC fails to demonstrate
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                                                             -8-
                                        Case 2:21-cv-00308-SRB Document 21 Filed 05/24/21 Page 9 of 11



                         1      Plaintiff had a reasonable belief in regard to a past, present, or future violation of A.R.S. § 13-
                         2      2310(A) by Defendant.
                         3               Finally, Plaintiff challenges Defendant’s position that he has failed to demonstrate he
                         4      had a reasonable belief in regard to a past, present, or future violation of A.R.S. § 13-
                         5      2308.03(A)(1)-(2),1 because “a corporate entity can violate Arizona’s criminal statutes.” While
                         6      A.R.S. § 13-305 does provide for criminal liability of enterprises, no facts are alleged in the
                         7      FAC showing Defendant could be found capable of committing an offense that makes it liable
                         8      as required by A.R.S. § 13-305. The statute at issue, A.R.S. § 2308.03(A), entitled “Unlawful
                         9      use of infectious biological substance or radiological agent,” does not involve an offense that:
                     10         (1) consists of a failure to discharge a specific duty imposed by law; (2) involves conduct
                     11         undertaken in behalf of the enterprise and constituting the offense that is engaged in,
                     12         authorized, solicited, commanded or recklessly tolerated “by the directors of the enterprise in
                     13         any manner or by a high managerial agent acting within the scope of employment” (“high
                     14         managerial agent” being defined as an officer of an enterprise or any other agent in a position
                     15         of comparable authority with respect to the formulation of enterprise policy); and (3) a
                     16         misdemeanor or petty offense – it is a class two felony. Moreover, A.R.S. § 2308.03 does not
                     17         itself impose criminal liability on an enterprise.
                     18                  Plaintiff’s argument that “his boss” had the necessary knowledge and intent because
                     19         Plaintiff told him about the mold and that covering it up would be deceptive and potentially
                     20         unlawful relies on assumptions not contained in the FAC. Again, the FAC does not state that
                     21         Defendant, or Plaintiff’s boss for that matter, was covering up or planned to cover up the mold.
                     22         It also does not make any allegation that Defendant or Plaintiff’s boss possessed the mold with
                     23         the intent to injure another person, or planned to manufacture, sell, give, distribute, or use the
                     24         mold with the intent to injure another person, as required by A.R.S. § 2308.03. Plaintiff’s
                     25         argument that a presumption of intent to injure arises “if the nature and circumstances of an
                     26         act were such that harm was substantially certain to occur” does not apply in the context of
                     27             1
                                1
                                  Plaintiff cites A.R.S. § 13-2308.03(A)(1)-(2), however, subsection (A) has no subparts. It
                     28         appears Plaintiff is referring to A.R.S. § 13-2308.03(B)(1)-(2).
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                                                              -9-
                                       Case 2:21-cv-00308-SRB Document 21 Filed 05/24/21 Page 10 of 11



                         1      mold on a construction site, in particular where the FAC does not allege Defendant was
                         2      covering up the mold or planned to cover up the mold. Further, his representation that mere
                         3      possession can give rise to an inference that a person is aware of the risk the substance can be
                         4      used in violation of this law also has no merit to substantiate his claim. In fact, the cited section,
                         5      A.R.S. § 13-2308.03(C), expressly contains the language “unless satisfactorily explained” to
                         6      qualify when “an inference that the person who is in possession of the substance or
                         7      [radiological] agent is aware of the risk that the substance or agent may be used to commit an
                         8      act in violation of this section.” Clearly, mold naturally occurring on lumber at a construction
                         9      site would be “satisfactorily explained” and not demonstrate an intent to injure. The FAC as
                     10         written does not establish that Defendant or anyone in its employ had the necessary knowledge
                     11         and intent required for a violation of A.R.S. § 2308.03(A)(1)-(2). Accordingly, the FAC fails
                     12         to demonstrate Plaintiff had a reasonable belief in regard to a past, present, or future violation
                     13         of A.R.S. § 13-2308.03(A)(1)-(2) by Defendant.
                     14                  Plaintiff’s argument that the facts in the FAC sufficiently show that Plaintiff reasonably
                     15         believed Defendant was or was going to violate Arizona law “if it did not mitigate the mold as
                     16         Plaintiff disclosed” is unsupported, and does not support a cause of action under A.R.S. § 23-
                     17         1501(A)(3)(c)(ii). Plaintiff has not alleged any facts showing that Defendant covered up or
                     18         planned to cover up the mold prior to mitigating it. Accordingly, the FAC should be dismissed.
                     19         III.     CONCLUSION
                     20                  For the reasons set forth herein and in Defendant’s Motion, Plaintiff has failed to state
                     21         a claim upon which relief can be granted. Accordingly, Defendant respectfully requests that
                     22         this Court grant Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint in its entirety,
                     23         with prejudice.
                     24
                     25
                     26
                     27
                     28
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                                                              -10-
                                    Case 2:21-cv-00308-SRB Document 21 Filed 05/24/21 Page 11 of 11



                         1
                                       RESPECTFULLY SUBMITTED this 24th day of May 2021.
                         2
                         3
                                                                           s/ Steven G. Biddle
                         4                                                 Steven G. Biddle
                                                                           Kimberly M. Shappley
                         5                                                 LITTLER MENDELSON, P.C.
                                                                           Attorneys for Defendant
                         6
                         7      I hereby certify that I electronically
                                transmitted the attached document to the
                         8      Clerk’s Office using the CM/ECF System for
                                filing and transmittal of a Notice of
                         9      Electronic Filing to the following CM/ECF
                                registrants, and mailed a copy of same to the
                     10         following if non-registrants, this 24th day of
                                May 2021 to:
                     11
                                Bradley D. Gardner
                     12         David R. Schwartz
                                1138 North Alma School Road, Ste. 101
                     13         Mesa, Arizona 85201
                                bdg@udallshumway.com
                     14         drs@udallshumway.com
                                Attorneys for Plaintiff
                     15
                     16         s/ Tisha A. Davis
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
LITTLER M ENDELSON, P.C.
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                                                           -11-
